





AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT (this “Amendment”) to the Employment Agreement (the “Employment
Agreement”), dated as of December 17, 2018, by and among Ameris Bancorp, a
Georgia corporation, Ameris Bank, a Georgia banking corporation, and H. Palmer
Proctor, Jr. (“Executive”) is executed as of June 30, 2019.
W I T N E S S E T H:
WHEREAS, this Amendment is being entered into in connection with the
consummation of the merger contemplated by the Agreement and Plan of Merger,
dated as of December 17, 2018, by and between Ameris Bancorp and Fidelity
Southern Corporation (the “Merger Agreement”) and Executive’s appointment as
Chief Executive Officer of Ameris Bancorp and Chief Executive Officer of Ameris
Bank.
NOW, THEREFORE, Ameris Bancorp, Ameris Bank and Executive, intending to be
legally bound, hereby agree as follows:
1.Effectiveness. This Amendment shall become effective upon the Effective Time
(as defined in the Merger Agreement). In the event that the Merger Agreement is
terminated prior to the Effective Time, this Agreement shall be null and void ab
initio. Except as expressly set forth herein, the Agreement shall remain in full
force and effect in accordance with its terms.
2.Amendment to Section 1(b). Section 1(b) of the Employment Agreement is hereby
amended and restated as follows:
(b)    During the Employment Period, Executive shall serve as Chief Executive
Officer of Ameris Bancorp and Chief Executive Officer of Ameris Bank and as a
member of the Boards of Directors of Ameris Bancorp and Ameris Bank. In such
positions, Executive shall have duties and authority commensurate with the chief
executive officer of a publicly-held bank. Executive shall report to the Boards
of Directors of Ameris Bancorp and Ameris Bank.
3.    Governing Law. This Amendment shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with
the laws of, the State of Georgia, excluding its conflicts of laws.
4.    Written Instrument; Amendment. The parties acknowledge that this Amendment
is a written instrument and that by their signatures below they are agreeing to
the terms and conditions contained in this Amendment.
5.    [Signature page follows]


1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
AMERIS BANCORP
By:
     /s/ Daniel B. Jeter            
Name: Daniel B. Jeter
Title: Chairman



AMERIS BANK
By:
     /s/ Daniel B. Jeter            
Name: Daniel B. Jeter
Title: Chairman



H. PALMER PROCTOR, JR.
/s/ H. Palmer Proctor, Jr.    



Signature Page to Amendment to Employment Agreement (Proctor)
    